DETAILED ACTION
The action is responsive to the amendment filed on 06/22/2021. Claims 1-20 are pending in the case. Claims 1, 11 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a step for analyzing semantics" and "a step for automatically defining" in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitsillides et al. (US 9933929 B1, hereinafter Pitsillides).

As to claim 18, Pitsillides discloses in a digital media environment for analyzing and resizing graphical displays, a method of semantic-aware constraint selection comprising: 

performing a step for analyzing semantics of the graphical user interface design layout ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33; “When maintaining the proximity relationship, layout controller 430 may ensure that elements remain a particular distance from one another when GUI 702 changes. When maintaining the containment relationship, layout controller 430 may ensure that one element remains contained within another element when GUI 702 changes,” Pitsillides column 13 lines 55-61; “As further shown, layout controller 430 may maintain a distance between button 804 and the border of textual element 814 to be the same as the distance between button 804 and the border of textual element 806,” Pitsillides column 14 lines 47-50, rules can be generated so that when a border of child element in a container is within a threshold distance of the corresponding border of the container the distance will be maintained when resizing the GUI); 
performing a step for automatically defining a set of semantic-aware resize constraints for the plurality of graphical user interface elements based on the analyzed semantics of the graphical user interface design layout ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from 
generating a resized graphical user interface design layout of the second size by resizing the plurality of graphical user interface elements in accordance with the automatically defined set of semantic-aware resize constraints ("As further shown in FIG. 5, process 500 may include displaying the two or more elements on the changed GUI based on the set of layout rules (block 560)," Pitsillides column 9 lines 45-47; "FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains alignment relationships 616, 618, 620, 622, 628, and 630 between elements 604-612 by applying the layout rules to GUI 602 during and/or after resizing. When maintaining an alignment relationship, layout controller 430 may ensure that elements remain aligned when GUI 602 changes," Pitsillides column 12 lines 13-19).

As to claim 19, Pitsillides further discloses the method of claim 18, further comprising generating, for display at a designer device, a design resize interface comprising the graphical user interface design layout, the plurality of graphical user interface elements, an automatic constraint element, and a manual constraint element ("For example, a user may create a GUI, using GUI creator 410, and may use an input mechanism (e.g., a button, a menu item, etc.) to trigger an analysis of the created GUI by GUI analyzer 420," Pitsillides column 7 lines 57-60; "In some implementations, GUI analyzer 420 may generate a set of layout rules, based on the alignment relationship that maintains the alignment relationship when the GUI is changed. In some implementations, GUI analyzer 420 may cause the layout rules to be displayed (e.g., on GUI 602), and may receive user input to add layout rules, remove layout rules, and/or edit layout rules. In some implementations, the layout rules may displayed as text (e.g., programming code) describing the rule, and a user may add, remove, and/or edit the layout rules using the text. Additionally, or alternatively, the layout rules may be represented on GUI 602, such as by the dotted lines, dots, and/or tolerance arrows indicated by reference numbers 616-634 (and as indicated similarly in other figures, herein). GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance 

As to claim 20, Pitsillides further discloses the method of claim 18, further comprising changing one or more automatic constraints of the automatically defined set of semantic-aware resize constraints based in user selection of the manual constraint element ("In some implementations, GUI analyzer 420 may generate a set of layout rules, based on the alignment relationship that maintains the alignment relationship when the GUI is changed. In some implementations, GUI analyzer 420 may cause the layout rules to be displayed (e.g., on GUI 602), and may receive user input to add layout rules, remove layout rules, and/or edit layout rules. In some implementations, the layout rules may displayed as text (e.g., programming code) describing the rule, and a user may add, remove, and/or edit the layout rules using the text. Additionally, or alternatively, the layout rules may be represented on GUI 602, such as by the dotted lines, dots, and/or tolerance arrows indicated by reference numbers 616-634 (and as indicated similarly in other figures, herein). GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance arrows, etc.)," Pitsillides column 11 lines 58-67, column 12 lines 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pitsillides et al. (US 9933929 B1, hereinafter Pitsillides) in view of Barber et al. (US 5633997, hereinafter Barber) in further view of Ferry.

As to claim 1, Pitsillides discloses a non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor (“When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein,” Pitsillides column 5 lines 59-62), cause a computing device to: 
provide, for display via a designer device, a graphical user interface design layout in a first size (“As shown in FIG. 6A, a user may create a GUI 602 that includes one or more elements, such as a container 604, a chart 606, an image 608, and buttons 610 and 612. In some implementations, the user may use GUI creator 410 to create GUI 602 using programming code that specifies an element attribute of elements 604-612, such as a position, size, and/or element type,” Pitsillides column 10 lines 16-22);
receive a request to resize a graphical user interface design layout from a first size to a second size ("As further shown in FIG. 5, process 500 may include detecting a change to the GUI that affects a manner in which the two or more elements are displayed on the GUI (block 550). In some implementations, layout controller 430 may detect the change to the GUI. The change to the GUI may include a change in size of the GUI (e.g., resizing the GUI)," Pitsillides column 9 lines 27-32), the graphical user interface design layout comprising a plurality of graphical user interface elements (“As shown in FIG. 7A, a user may create a GUI 702 that includes one or more elements, such as a window 704, a container 706, a list box 708, and a button 710,” Pitsillides column 12 lines 34-36); 
analyze semantics of the graphical user interface design layout ("Returning to FIG. 5, process 500 may include generating a set of layout rules for use in maintaining the layout relationship when the GUI is changed (block 540). In some implementations, GUI analyzer 420 may use the inferred layout relationship to generate a layout rule," Pitsillides column 9 lines 14-18); 
automatically define a set of edge semantic-aware constraints for the plurality of graphical user interface elements based on the analyzed semantics of the graphical user interface design layout ("Returning to FIG. 5, process 500 may include generating a set of layout rules for use in maintaining the 
generate a resized graphical user interface design layout of the second size by resizing the plurality of graphical user interface elements in accordance with the automatically defined set of edge semantic-aware constraints ("As further shown in FIG. 5, process 500 may include displaying the two or more elements on the changed GUI based on the set of layout rules (block 560)," Pitsillides column 9 lines 45-47; "FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains alignment relationships 616, 618, 620, 622, 628, and 630 between elements 604-612 by applying the layout rules to GUI 602 during and/or after resizing. When maintaining an alignment relationship, layout controller 430 may ensure that elements remain aligned when GUI 602 changes," Pitsillides column 12 lines 13-19);

upon generation of the resized graphical user interface design layout, provide the resized graphical user interface design layout of the second size with an updated overlay ("FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains alignment relationships 616, 618, 620, 622, 628, and 630 between elements 604-612 by applying the layout rules to GUI 602 during and/or after resizing. When maintaining an alignment relationship, layout controller 430 may ensure that elements remain aligned when GUI 602 changes," Pitsillides column 12 lines 13-19; Pitsillides Figure 6A 616, 618, 620, 622, 628, 630 guidelines have been updated in the resized GUI of Figure 6B).
However Pitsillides does not appear to explicitly disclose:
during resizing of the plurality of graphical user interface elements, dynamically provide the graphical user interface design layout in one or more intermediate sizes together with edge pinning overlays indicating the set of edge semantic-aware constraints for the plurality of graphical user interface elements; and 
upon generation of the resized graphical user interface design layout, provide the resized graphical user interface design layout of the second size without the edge pinning overlays.
Barber teaches during resizing of the plurality of graphical user interface elements, dynamically provide the graphical user interface design layout in one or more intermediate sizes together with overlays (“In the preferred embodiment of the present invention, the portion of the spectrum displayed in the detailed window on the display is dynamically updated as the overlay windows are resized and/or repositioned,” Barber column 5 lines 15-18).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Pitsillides to 
However neither Pitsillides nor Barber appear to explicity disclose upon generation of the resized graphical user interface design layout, provide the resized graphical user interface design layout of the second size without the edge pinning overlays.
Ferry et al. teaches upon generation of the modified graphical user interface design layout, provide the modified graphical user interface design layout of the second size without a guideline overlay (“FIG. 5 illustrates the exemplary GUI window 200 of FIG. 4 receiving input to add a second user interface object 500. As the second user interface object 500 is dragged into the GUI window 200, various guidelines may be displayed. For example, if the second user interface object 500 is dragged near a position that would align with the Button1 300, guides 505 may be displayed to enable the user to align the two objects,” Ferry paragraph 0052; Ferry Figure 5 505; Ferry Figure 6 lack of displayed guidelines, automatically generated guideline overlay is displayed while the user is modifying the UI and is not displayed when the user is no longer modifying the GUI).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Pitsillides to display Pitsillides’ automatically generated guidelines in response to modifying the GUI and removing the automatically generated guidelines when modifications are complete as taught by Ferry. One would have been motivated to make such a combination so that the screen would not be cluttered with automatically generated guidelines when not needed thus enhancing readability.

As to claim 2, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate, for display at the designer device, a resize constraint graphical user interface comprising the graphical user interface design layout, the plurality of graphical user interface elements, an automatic constraint element, and a manual constraint element 

As to claim 3, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, for display via the resize constraint graphical user interface, the graphical user interface design layout in the one or more intermediate sizes based on a designer selecting and dragging an edge of the graphical user interface design layout (“In the preferred embodiment of the present invention, the portion of the spectrum displayed in the detailed window on the display is dynamically updated as the overlay windows are resized and/or repositioned,” Barber column 5 lines 15-18; “Additionally, or alternatively, the user may use GUI creator 410 to create GUI 602 using graphical tools, such as via drag and drop, to specify the element attributes, and GUI creator 410 may create programming code that includes the element attributes,” Pitsillides column 10 lines 23-27; "FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains 

As to claim 4, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 2, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
detect user interaction with the manual constraint element ("GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance arrows, etc.)," Pitsillides column 12 lines 4-8); and 
based on the user interaction with the manual constraint element, present, via the resize constraint graphical user interface, a set of manual constraints ("GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance arrows, etc.)," Pitsillides column 12 lines 4-8).

As to claim 5, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 4, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
detect a designer selection of at least one manual constraint of the set of manual constraints ("GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance arrows, etc.)," Pitsillides column 12 lines 4-8); 
update the resize constraint graphical user interface to present one or more manual pinning overlays representing the at least one manual constraint ("GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, 
based on the detected designer selection, generate the resized graphical user interface design layout of the second size by resizing at least one of the plurality of graphical user interface elements in accordance with the at least one manual constraint ("As further shown in FIG. 5, process 500 may include displaying the two or more elements on the changed GUI based on the set of layout rules (block 560). In some implementations, layout controller 430 may receive, from GUI analyzer 420, the set of layout rules, programming code that includes and/or enforces the layout rules, and/or a data structure that includes the layout rules. Additionally, or alternatively, layout controller 430 may detect a change to a GUI, and may cause elements to be displayed on the changed GUI based on the layout rules. For example, layout controller 430 may maintain layout relationships, inferred by GUI analyzer 420, by changing the manner in which the elements are displayed on the changed GUI," Pitsillides column 9 lines 45-57).

As to claim 6, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to analyze the semantics of the graphical user interface design layout by: 
identifying a set of element edges of the graphical user interface element of the plurality of graphical user interface elements; and identifying a set of design layout edges of the graphical user interface design layout ("As further shown in FIG. 5, process 500 may include determining, based on the trigger, an attribute of an element included in the GUI (block 520). In some implementations, GUI analyzer 420 may analyze a GUI and/or programming code used to generate a GUI. The GUI and/or GUI code may include an element attribute that identifies a position, size, and/or element type of an element included in the GUI," Pitsillides column 7 lines 61-67; Pitsillides Figure 7A 702, 704, 706; "Additionally, or alternatively, the proximity relationship may include a size of a margin that separates a first element and a second element from a third element," Pitsillides column 13 lines 34-36, a user can create a GUI including a window GUI element (i.e., a canvas or layout) and edges of GUI elements are determined).

claim 7, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to define the set of edge semantic-aware constraints by: 
measuring an offset length, wherein the offset length comprises a distance between an element edge of the set of element edges and a corresponding design layout edge of the set of design layout edges ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33); 
determining that the offset length is less than a threshold proportion of the graphical user interface design layout ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33); and 
based on the determination that the offset length is less than the threshold proportion of the graphical user interface design layout, defining an edge semantic-aware constraint by pinning the element edge to the corresponding design layout edge ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33).

As to claim 8, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to define the set of edge semantic-aware constraints by: 

determining a corresponding length of the graphical user interface design layout between corresponding opposing design layout edges of the set of design layout edges ("Additionally, or alternatively, GUI analyzer 420 may determine a size relationship between two or more elements. For example, GUI analyzer 420 may determine a ratio of a size of two elements (e.g., a ratio of a length, height, area, radius, etc. of each of the elements), and layout controller 430 may maintain the ratio when GUI 902 changes. In some implementations, the size relationship may be based on the element type relationship. For example, GUI analyzer 420 may determine that two elements with the same element type are the same size, and may generate a layout rule for layout controller 430 that ensures that the two elements are the same size when GUI 902 changes," Pitsillides column 15 lines 17-28); 
determining that the length of the graphical user interface element meets a threshold proportion of the corresponding length of the graphical user interface design layout ("When GUI analyzer 420 determines that two elements are the same size, GUI analyzer 420 may compare any combination of size measurements, such as a length, height, area, radius, etc., of the two elements. For example, GUI analyzer 420 may determine that two elements are a same size if the length of each element is the same, and a height of each element is the same. In some implementations, GUI analyzer 420 may determine that two elements are the same size when a difference in size measurements for the two elements is within a tolerance size (e.g., satisfies a tolerance value)," Pitsillides column 15 lines 46-55); 
based on determining that the length of the graphical user interface element meets the threshold proportion, defining an opposing edges semantic-aware constraint by pinning each opposing element 

As to claim 9, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to define a set of size semantic-aware constraints by: 
determining that neither opposing edge of a pair of opposing element edges of the graphical user interface element is pinned to a set of corresponding opposing design layout edges; and based on the determination that neither opposing edge of the pair of opposing element edges of the graphical user interface element is pinned to the set of corresponding opposing design layout edges, setting the width semantic-aware constraint on the graphical user interface element (“Additionally, or alternatively, GUI analyzer 420 may generate a layout rule to maintain a size of an element (e.g., based on an element type of the element,” Pitsillides column 15 lines 42-45, if the GUI analyzer already generated a rule to maintain a margin size between a GUI element and its container element then a height or width constraint could not be set and thus the size semantic-aware constraints are based on the edge semantic-aware constraints).

As to claim 10, Pitsillides as modified by Barber and Ferry further discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to analyze the semantics of the graphical user interface design layout by determining types of graphical user interface elements of the plurality of graphical user interface elements ("In some implementations, GUI analyzer 420 may determine an element type relationship between two or more elements. The element type relationship may include two elements being a same element type, or a different element type. For example, GUI analyzer 420 may determine that element 904 and 906 are a same element type (e.g., a button), and may determine that elements 904 

As to claim 11, Pitsillides discloses a system comprising: 
at least one processor (“When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein,” Pitsillides column 5 lines 59-62); 
a heuristics system comprising rules for generating constraints ("Returning to FIG. 5, process 500 may include generating a set of layout rules for use in maintaining the layout relationship when the GUI is changed (block 540). In some implementations, GUI analyzer 420 may use the inferred layout relationship to generate a layout rule," Pitsillides column 9 lines 14-18); and 
a computer readable storage medium storing instructions that, when executed by the at least one processor (“When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein,” Pitsillides column 5 lines 59-62), cause the system to: 
provide, for display via a designer device, a graphical user interface design layout in a first size (“As shown in FIG. 6A, a user may create a GUI 602 that includes one or more elements, such as a container 604, a chart 606, an image 608, and buttons 610 and 612. In some implementations, the user may use GUI creator 410 to create GUI 602 using programming code that specifies an element attribute of elements 604-612, such as a position, size, and/or element type,” Pitsillides column 10 lines 16-22);
receive a request to resize a graphical user interface design layout from a first size to a second size ("As further shown in FIG. 5, process 500 may include detecting a change to the GUI that affects a manner in which the two or more elements are displayed on the GUI (block 550). In some implementations, layout controller 430 may detect the change to the GUI. The change to the GUI may include a change in size of the GUI (e.g., resizing the GUI)," Pitsillides column 9 lines 27-32), the graphical user interface design layout comprising a plurality of graphical user interface elements (“As shown in FIG. 7A, a user may create a GUI 702 that includes one or more elements, such as a window 704, a container 706, a list box 708, and a button 710,” Pitsillides column 12 lines 34-36); 

automatically define a set of edge semantic-aware constraints for the plurality of graphical user interface elements based on the analyzed semantics of the graphical user interface design layout ("Returning to FIG. 5, process 500 may include generating a set of layout rules for use in maintaining the layout relationship when the GUI is changed (block 540). In some implementations, GUI analyzer 420 may use the inferred layout relationship to generate a layout rule," Pitsillides column 9 lines 14-18), wherein the set of edge semantic-aware constraints comprise at least one of no constraint, a top constraint, a bottom constraint, a left constraint, or a right constraint ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33, margin size rules are generated for a particular side) and wherein each edge semantic-
generate a resized graphical user interface design layout of the second size by resizing the plurality of graphical user interface elements in accordance with the automatically defined set of edge semantic-aware constraints ("As further shown in FIG. 5, process 500 may include displaying the two or more elements on the changed GUI based on the set of layout rules (block 560)," Pitsillides column 9 lines 45-47; "FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains alignment relationships 616, 618, 620, 622, 628, and 630 between elements 604-612 by applying the layout rules to GUI 602 during and/or after resizing. When maintaining an alignment relationship, layout controller 430 may ensure that elements remain aligned when GUI 602 changes," Pitsillides column 12 lines 13-19).
provide the graphical user interface design layout together with edge pinning overlays indicating the set of edge semantic-aware constraints for the plurality of graphical user interface elements (“"In some implementations, GUI analyzer 420 may generate a set of layout rules, based on the alignment relationship that maintains the alignment relationship when the GUI is changed. In some implementations, GUI analyzer 420 may cause the layout rules to be displayed (e.g., on GUI 602),” Pitsillides column 11 lines 58-62); and
upon generation of the resized graphical user interface design layout, provide the resized graphical user interface design layout of the second size with an updated overlay ("FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains alignment relationships 616, 618, 620, 622, 628, and 630 between elements 604-612 by applying the layout rules to 
However Pitsillides does not appear to explicitly disclose:
during resizing of the plurality of graphical user interface elements, dynamically provide the graphical user interface design layout in one or more intermediate sizes together with edge pinning overlays indicating the set of edge semantic-aware constraints for the plurality of graphical user interface elements; and 
upon generation of the resized graphical user interface design layout, provide the resized graphical user interface design layout of the second size without the edge pinning overlays.
Barber teaches during resizing of the plurality of graphical user interface elements, dynamically provide the graphical user interface design layout in one or more intermediate sizes together with overlays (“In the preferred embodiment of the present invention, the portion of the spectrum displayed in the detailed window on the display is dynamically updated as the overlay windows are resized and/or repositioned,” Barber column 5 lines 15-18).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pitsillides to dynamically update Pitsillides’ overlays as the GUI is modified as taught by Barber. One would have been motivated to make such a combination so that the user can better understand how the individual GUI elements are changing as the user modifies/resizes the GUI, thus resulting in greater ease of use for the user.
However neither Pitsillides nor Barber appear to explicity disclose upon generation of the resized graphical user interface design layout, provide the resized graphical user interface design layout of the second size without the edge pinning overlays.
Ferry et al. teaches upon generation of the modified graphical user interface design layout, provide the modified graphical user interface design layout of the second size without a guideline overlay (“FIG. 5 illustrates the exemplary GUI window 200 of FIG. 4 receiving input to add a second user interface object 500. As the second user interface object 500 is dragged into the GUI window 200, various 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pitsillides to display Pitsillides’ automatically generated guidelines in response to modifying the GUI and removing the automatically generated guidelines when modifications are complete as taught by Ferry. One would have been motivated to make such a combination so that the screen would not be cluttered with automatically generated guidelines when not needed thus enhancing readability.
As to claim 12, Pitsillides as modified by Barber and Ferry further discloses the system of claim 11, wherein the instructions, when executed by the at least one processor, cause the system to identify the hierarchy of graphical user interface elements by identifying parent and child relationships between the graphical user interface elements of the graphical user interface design layout (“In some implementations, GUI analyzer 420 may determine a containment relationship between two or more elements. The containment relationship may include a first element being contained within a second element. GUI analyzer 420 may determine the containment relationship based on a border of the first element being within a border of the second element. For example, the borders of list box 708 and button 710 are contained within the borders of container 706 and window 704. As another example, the border of container 706 is contained within the border of window 704,” Pitsillides column 12 lines 42-52).

As to claim 13, Pitsillides as modified by Barber and Ferry further discloses the system of claim 11, wherein the instructions, when executed by the at least one processor, cause the system to identify relative positioning among the graphical user interface elements by identifying offsets between edges of child graphical user interface elements and corresponding edges of parent graphical user interface elements (“Additionally, or alternatively, the proximity relationship may include a size of a margin that separates borders of two elements. For example, GUI analyzer 420 may determine a first margin size between borders of container 706 and window 704, as indicated by reference number 716, and may 

As to claim 14, Pitsillides as modified by Barber and Ferry further discloses the system of claim 13, wherein the instructions, when executed by the at least one processor, cause the system to define the set of edge semantic-aware constraints by: 
determining that an offset length for a child graphical user interface element is less than a threshold proportion of a corresponding parent graphical user interface element ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33); and 
based on the determination that the offset length is less than the threshold proportion, defining an edge semantic-aware constraint by pinning an edge of the child graphical user interface element to a corresponding edge of the parent graphical user interface element ("In some implementations, GUI analyzer 420 may infer a margin and/or a margin size based on two or more elements being contained within another element (e.g., a container element). For example, GUI analyzer 420 may infer that a margin exists between a container element and contained elements when more a border of more than one contained element is a particular distance from a border of the container element," Pitsillides column 13 lines 26-33).

As to claim 15, Pitsillides as modified by Barber and Ferry further discloses the system of claim 14, further comprising instructions, that when executed by the at least one processor, cause the system to present an automatic pinning overlay representing the edge semantic-aware constraint ("Additionally, or alternatively, the layout rules may be represented on GUI 602, such as by the dotted lines, dots, and/or tolerance arrows indicated by reference numbers 616-634 (and as indicated similarly in other figures, herein)," Pitsillides column 11 line 67, column 12 lines 1-4).

As to claim 16, Pitsillides as modified by Barber and Ferry discloses the system of claim 15, further comprising instructions, that when executed by the at least one processor, cause the system to remove the automatic pinning overlay representing the edge semantic-aware constraint after generation of the resized graphical user interface design layout (“As further shown in FIG. 5, process 500 may include detecting a change to the GUI that affects a manner in which the two or more elements are displayed on the GUI (block 550). In some implementations, layout controller 430 may detect the change to the GUI. The change to the GUI may include a change in size of the GUI (e.g., resizing the GUI), a change in size of an element included in the GUI (e.g., a container element), a change in size of a display on which the GUI is displayed (e.g., displaying the GUI on a tablet vs. a phone vs. a laptop computer vs. a desktop computer, etc.), a change in a resolution at which the GUI is displayed (e.g., a change in pixel size, pixel resolution, display resolution, image resolution, etc.), a change in a language, a font, and/or a character set used to display an element included in the GUI, a change in an operating system, an application, and/or a program used to display the GUI, and/or any other change to a GUI that affects a manner in which an element is displayed on the GUI,” Pitsillides column 9 lines 27-44; "In some implementations, GUI analyzer 420 may generate a set of layout rules, based on the alignment relationship that maintains the alignment relationship when the GUI is changed. In some implementations, GUI analyzer 420 may cause the layout rules to be displayed (e.g., on GUI 602), and may receive user input to add layout rules, remove layout rules, and/or edit layout rules. In some implementations, the layout rules may displayed as text (e.g., programming code) describing the rule, and a user may add, remove, and/or edit the layout rules using the text. Additionally, or alternatively, the layout rules may be represented on GUI 602, such as by the dotted lines, dots, and/or tolerance arrows indicated by reference numbers 616-634 (and as indicated similarly in other figures, herein). GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance arrows, etc.)," Pitsillides column 11 lines 58-67, column 12 lines 1-8; “FIG. 5 illustrates the exemplary GUI window 200 of FIG. 4 receiving input to add a second user interface object 500. As the second user interface object 500 is dragged into the GUI window 200, various guidelines may be displayed,” Ferry paragraph 0052; Ferry Figure 5 505; Ferry 

As to claim 17, Pitsillides as modified by Barber and Ferry further discloses the system of claim 11, further comprising instructions, that when executed by the at least one processor, cause the system to: 
detect a user change to one or more graphical user interface elements of the graphical user interface design layout prior to resizing of the graphical user interface design layout; and dynamically update the a set of semantic-aware resize constraints comprising the set of edge semantic-aware constraints and the set of size semantic-aware constraints based on the user change to the one or more graphical user interface elements (In some implementations, GUI analyzer 420 may generate a set of layout rules, based on the alignment relationship that maintains the alignment relationship when the GUI is changed. In some implementations, GUI analyzer 420 may cause the layout rules to be displayed (e.g., on GUI 602), and may receive user input to add layout rules, remove layout rules, and/or edit layout rules. In some implementations, the layout rules may displayed as text (e.g., programming code) describing the rule, and a user may add, remove, and/or edit the layout rules using the text. Additionally, or alternatively, the layout rules may be represented on GUI 602, such as by the dotted lines, dots, and/or tolerance arrows indicated by reference numbers 616-634 (and as indicated similarly in other figures, herein). GUI analyzer 420 may provide an input mechanism for a user to add, remove, and/or edit a layout rule represented on GUI 602 (e.g., by adding, removing, and/or editing the dotted lines, dots, tolerance arrows, etc.)," Pitsillides column 11 lines 58-67, column 12 lines 1-8).

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.

As to the arguments concerning resizing a GUI, Pitsillides does disclose resizing the GUI within the interface ("FIG. 6B shows an implementation where GUI 602 has been resized. As shown, layout controller 430 maintains alignment relationships 616, 618, 620, 622, 628, and 630 between elements 
As to the arguments concerning intermediate sizes, they have been considered but are moot because the arguments do not apply to the newly cited Barber reference being used in the current rejection.

As to the arguments concerning removing edge pinning overlays, the combination of Pitsillides and Ferry does disclose this. In Pitsillides the removing/editing layout rules is an optional and thus does not preclude the combination of Pitsillides and Ferry as Applicant alleges (“may receive user input to add layout rules, remove layout rules, and/or edit layout rules,” Pitsillides column 11 lines 62-64). Furthermore while Ferry discloses selectively displaying an automatically generated guideline while a drag modification on a GUI is being performed, one of ordinary skill in the art would recognize that a teaching of selectively displaying guidelines could be applied more generally to any kind of user modification on a GUI.

As to the arguments concerning claim 18, Examiner has conducted a proper analysis of the claim under 112(f) and citations to Pitsillides have been given for any corresponding structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8392841 B1 to Bowden et al. discloses a web page composition tool with browser page size guide where an overlay on a webpage is dynamically updated in response to user cursor input.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171